internal_revenue_service p o box room cincinnati oh number release date date feb page department of the treasury exempt_organizations rulings and agreements employer_identification_number contact person - id number contact telephone number legend x the foundation ‘y fellowships prizes_and_awards ul dear this letter supersedes our previous letter dated date we have considered your request for advance approval of your grant-making program under sec_4945 g of the intemal revenue code dated date our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the code and that it is as of date classified as a private_foundation as defined in sec_509 x engages directly in active_conduct of charitable religious educational and similar activities x s certificate of incorporation states that x was formed to educate the public in the appreciation of works of literature to encourage and promote the production dissemination and general_public appreciation of new writing in verse or prose having literary merit and to promote and encourage the literary arts in any and every lawful way and by any and every lawful means furthermore the purpose of x is to discover and celebrate the best poetry written and to place it before the largest possible audience therefore the organization works to raise poetry to a higher more visible and influential position in american culture the organization seeks to be a leader in shaping a receptive climate for poetry by developing new audiences creating new avenues for delivery and encoutaging new kinds of poetry through its grants prizes_and_awards x supports poetry in our culture the foundation's programs include achievement recognition awards pociry fellowship awards writing competition awards payments to distressed poets and grants to other non-profit organizations your letter dated date indicated that x will operate several grant and award programs called y page is to provide aspiring writers of poetry in the united_states to compete the purpose of y for one time awards to further their training in writing poetry x will advertise in a magazine website and through direct mailings to relevant academic programs at higher education institutions application forms will be available on websites and included in all direct mailings in some cases fellowships and awards of varying amounts are given to individuals chosen from a pool of applicants aged twenty-one through thirty-one residing in the united_states a selection committee of at least three expert judges made up of the president and other senior executives of x and outside experts in poetry and writing will review applications the committee reviews ten pages of poems double spaced a publication list if attached and one paragraph on how the fellowship will aid in the applicants work reviews take into account the metits skills and potential of each candidate in other cases no submissions or samples of work are required or solicited the candidate with the greatest merit skill and potential as determined by the selection committee is given an award or fellowship the number of fellowships and awards each year is dependant upon x’s financial condition the selection committee no relatives of selection committee members or officers directors or substantial contributors of x are eligible for y x stated every effort is made to insure no applicant is related to members of x will arrange to receive and review grantee reports annually and also upon the completion of the purpose for which the grant was awarded x will investigate any diversion of funds from their intended purposes x will take all reasonable steps to tecover diverted funds and ensure other grant funds held by a grantee are used for their intended purposes if a diversion of funds is discovered x will withhold further payments to the grantees until such grantees give assurances that future diversions will not occur and that the grantees will take extraordinary precautions to prevent future diversions from occurring x will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that it undertook supervision and investigation of all grants sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g page sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 b a gis the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report ot similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 c of the regulations provides that to secure approval a private_foundation must demonstrate that i gi ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are tended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 we have also determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based no grants will be awarded to foundation managers ot members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request it is further conditioned on the premise that page any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110g of the code provides that il may not be used or cited as a precedent ‘you must report any future changes in your grant making procedures please keep copy of this letter in your permanent records ‘we have sent a copy of this letter to your representative as indicated in your power of attomey ifyou have any questions please contact the person whose name and telephone number are shown above sincerely yours robert chai director exempt_organizations rulings and agreements enclosure notice
